Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150134                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150134
                                                                    COA: 308654
                                                                    Kent CC: 11-007667-FC
  MELVIN JAMES MARSHALL,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment that affirmed the trial court’s scoring of Offense Variable (OV) 13, and we
  REMAND this case to the Kent Circuit Court for resentencing.

          The trial court assessed 25 points for OV 13. But pursuant to MCL 777.43(2)(c),
  “[e]xcept for offenses related to membership in an organized criminal group or that are
  gang-related, . . . conduct scored in offense variable 11 or 12” must not be scored under
  OV 13. As the Court of Appeals correctly held, the defendant’s acts of resisting or
  obstructing the police would have been properly scored under OV 12, but it erred in
  concluding that those acts were “related to membership in an organized criminal group”
  or “gang-related.” Therefore, the trial court erred in scoring OV 13 because, without the
  resisting or obstructing, there may not have been “3 or more crimes against a person.”
  MCL 777.43(1)(c). Because the erroneous scoring of OV 13 changed the applicable
  guidelines range, the defendant is entitled to resentencing. See People v Francisco, 474
  Mich 82 (2006).

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
           p0325
                                                                               Clerk